UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                             ____________

                             No. 98-30061
                             No. 98-30069
                             ____________


          ALVIN PERKINS,


                                 Petitioner-Appellant,

          versus


          BURL    CAIN,   Warden,     Louisiana    State
          Penitentiary;   RICHARD    IEYOUB,    Attorney
          General, State of Louisiana,


                                 Respondents-Appellees.



          Appeals from the United States District Court
              for the Eastern District of Louisiana
                  (97-CV-1286-H & 97-CV-1316-H)



                           November 11, 1998

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*
     Alvin Perkins was convicted of armed robbery and sentenced as

a multiple offender to a 99-year term of imprisonment without

benefit of probation, parole, or suspension of sentence.   Perkins

initiated habeas corpus proceedings under 28 U.S.C. § 2254, in

which he challenged his criminal sentence on the grounds that (1)


     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the state court unconstitutionally imposed a harsher sentence

because he exercised his right to a trial by jury, and (2) his

sentence amounts to cruel and unusual punishment in violation of

the Eighth Amendment. The district court dismissed his action, and

Perkins appeals.     We affirm.

     Perkins argues that the resentencing judge violated the Due

Process Clause of the Fourteenth Amendment when, after Perkins

chose to stand trial, he imposed the maximum sentence available.

The resentencing judge, in correcting Perkins's “illegally lenient”

sentence, considered the intent of the original judge.          See State

v. Desdunes, 579 So. 2d 452, 452 (La. 1991)(per curiam)(stating

that resentencing judge considers intent of original sentencing

judge), overruled in part, State v. Harris, 665 So. 2d 1164 (La.

1996)(per curiam).      The resentencing judge stated the original

judge intended to be lenient on defendants who pled guilty because

“it was a first step on the road to rehabilitation.”              Such an

intent is illegal, Perkins alleges, because a defendant may not be

punished by a more severe sentence simply because he unsuccessfully

exercises his constitutional right to stand trial rather than plea

guilty. See United States v. Devine, 934 F.2d 1325, 1338 (5th Cir.

1991).     Thus, the resentencing judge's reference to the illegal

intent violated Perkins's due process rights.

     Although the resentencing judge referred to the original

judge's intent, he also ordered a new pre-sentence report (“PSR”),

reviewed    the   record,   and   set   forth   independent   reasons   for

sentencing Perkins to the maximum sentence.              Perkins's prior


                                    -2-
criminal history and the use of a gun in the armed robbery

justified the maximum sentence.             The PSR and the court's reasons

support Perkins's sentence, and thus we cannot find that Perkins

received the maximum sentence because he exercised his right to

stand trial.       Consequently, there was no due process violation.

       Perkins asserts additionally that, under Solem v. Helm, 463
U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983), his sentence

constitutes cruel and unusual punishment in violation of the Eighth

Amendment.        See Solem, 463 U.S. at 290-91, 103 S. Ct. at 3010

(considering gravity of offense and harshness of penalty, sentences

of other criminals in same jurisdiction, and sentences for same

crime in other jurisdictions). We have stated, however, that Solem

did not survive Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct.
2680, 115 L. Ed. 2d 836 (1991).          See McGruder v. Puckett, 954 F.2d
313,   316    (5th      Cir.   1992)(interpreting       Harmelin   to   support   a

continued disproportionality inquiry and to reject Solem factors).

“Accordingly, we will initially make a threshold comparison of the

gravity      of   [Perkins']     offenses     against    the    severity   of   his

sentence.”        Id.

       The state court sentenced Perkins under a recidivist statute,

because Perkins was convicted formerly of armed robbery.                        Upon

release from the penitentiary, Perkins repeated the crime of armed

robbery, which “certainly endangers life, limb, and property as

much as any non-capital offense.”               Id. at 317.        We have found

previously that a life sentence without hope of parole is not

grossly disproportionate to such an offense.                   See id. (upholding


                                        -3-
life sentence without possibility of parole for multiple offender

convicted of auto burglary).   We find that Perkins's life sentence

is not “grossly disproportionate” to his offense.        Perkins's

sentence to life imprisonment without parole is, therefore, not

cruel and unusual punishment under the Eighth Amendment.

     AFFIRMED.




                                -4-